﻿I should like at the outset. Sir, on behalf of my delegation and on my own behalf, to congratulate you on your election to the presidency of the General Assembly at the forty-third session, and to express our confidence in the leadership, diplomatic skills and wisdom which you bring to your high office.
At the same time, I wish to convey to Mr. Peter Florin of the German Democratic Republic my sincere appreciation of his excellent work as President of the forty-second session. 
The annual evaluation of the international situation undertaken each year by the General Assembly has, of necessity, been pessimistic in recent years, reflecting a world gravely troubled by the race in nuclear and other weapons, the widening economic gap between the developed and the developing countries and the regional turmoil that inevitably follows racist oppression, foreign intervention, military aggression and the denial of the right to self-determination.
The conditions that breed international instability and insecurity are still in evidence, but the General Assembly can undoubtedly be heartened by the signs of improvement in the world situation evident today. These signs allow us all to feel a certain optimism about the prospects for international peace and security.
In acknowledging the improvement in the world situation, Somalia particularly welcomes the new spirit of rapprochement between the United States and the Soviet Union. There is an African proverb which says that when elephants fight it is the grass that suffers. Certainly, East-West rivalry has been a major factor in regional conflicts involving third-world countries, and the world's peoples, without exception, are endangered by the nuclear competition of the super-Powers. Somalia is therefore gratified that the change in East-West relations from confrontation to dialogue has resulted in progress towards the limitation of nuclear arms, and in efforts to settle some of the regional conflicts which have been of grave concern to the world community.
In this context, Somalia shares the satisfaction that has been widely expressed at the ongoing withdrawal of Soviet forces from Afghanistan. We trust that the terms of the four-power agreements concluded under the aegis of the United Nations will be scrupulously observed. The paramount considerations in the days ahead must be national reconciliation, the safe return home of refugees and the full restoration of Afghanistan's independence, sovereignty and non-aligned status. 
It is also our profound hope that the changed international climate will ensure the successful outcome of agreements on the question of Namibia's independence and on an end to South Africa's military aggression and interventions in Angola. Security Council resolution 435 (1978) must, of course, continue to be recognized as the only internationally acceptable basis for Namibia's independence. We believe that Namibia's independence is the responsibility of the international community. We affirm our support for Angola's position as a sovereign State, free to negotiate in its own best interest, and we highly commend the Angolan Government for its statesmanship as it continues to play a key role in the achievement of a cherished goal of the United Nations. Namibia's independence is, of course, the moral and political responsibility of the world community, and its achievement is long overdue. 
We believe that a note of caution is in order in view of South Africa's past history of reneging on its commitment with regard to Namibia. In our view, the General Assembly must continue to oppose linkages that might unduly delay Namibia's independence and must insist on continued economic pressure against the Pretoria regime to ensure that Namibia is indeed set free.
There is yet another conflict that has been the concern of the international community, that is, the Gulf war. We hope that the two countries concerned will continue to co-operate closely with the Secretary-General, Mr. Perez de Cuellar, in his vigorous efforts to secure implementation of Security Council resolution 598 (1987). The terms of that resolution provide a firm basis of progress towards a just and lasting settlement. We trust there will be no turning back on the path to peace.
The cautious optimism abroad in the world today can also be directed towards the situation in Cyprus. The patient efforts of the Secretary-General to promote a negotiated settlement and the willingness of the leaders of the two ethnic groups on the island to engage in dialogue are positive factors in the search for an end to the division and conflict. We hope that a spirit of compromise will govern the negotiations and bring about a settlement that takes account of the rights of all concerned there.
My Government regrets that in Cambodia, another troubled area, peace remains elusive. However, we believe that here too there is cause for optimism despite the apparent failure of the talks held recently in Indonesia between all those concerned. We trust that the great Powers involved will continue to exert their influence on behalf of the restoration of Cambodia's sovereignty, its national unity, and its political, economic and social stability. 
With regard to the developments in the Horn o£ Africa, there is a movement towards peace and stability. My country remains committed to the Somalia-Ethiopia peace agreement, both in its letter and in its spirit. Somalia, as a third world country and Member of the United Nations and of several regional organizations, as well as other international movements, welcomes understanding and co-operation among States, big and small, and calls for strict adherence to the principles of the Charter. It is in this spirit that Ethiopia and Somalia reached an agreement for the normalization of relations and the creation of the necessary climate to permit a permanent and just solution of the existing problems between the two countries. As a result of this agreement, positive steps have been taken in the implementation of the agreement, such as the disengagement of forces, the resumption of diplomatic relations and the exchange of prisoners of war. In this respect, it could be stated that the two countries have taken strides in the direction of peace and we hope that there will be no further set-backs in the relations between them. We look forward to fruitful relations between the two countries characterized by mutual confidence, respect and good will. We in Somalia firmly believe that stability is the corner-stone of social and economic development and human progress.
While I have voiced a measure of optimism about the international situation, I must also emphasize Somalia's deep concern over a number of questions long cm the agenda of the General Assembly which continue to resist efforts for their resolution.
In South Africa, for example, the majority population remains disenfranchised and alienated in its own country authentic leaders such as Nelson Mandela remain in prison and the mass democratic movement protesting injustice is being ruthlessly attacked by South Africa's powerful police-State apparatus. This is the reality of apartheid, which the Pretoria regime attempts to hide under cosmetic arrangements and a curtain of censorship.
My Government reiterates its call for the imposition of comprehensive and mandatory sanctions against South Africa and for a strong international commitment in support of the front-line States as they face South Africa's aggressive and destabilizing policies.
The complex Middle East question also defies efforts to achieve a comprehensive settlement. Today the courageous uprising of the people of the West Bank and Gaza serves to underline the central realities of the region: namely, that there will be no peace until Israel withdraws from all occupied Arab territories, including Jerusalem, and recognizes the right of the Palestinians to self-determination and statehood in Palestine.
My Government strongly supports the convening of the International Peace Conference on the Middle East, at which the Palestine Liberation Organization (PLO), the legitimate representative of the Palestinian people, would participate on an equal footing with other parties. In our view, the Conference would provide a unique opportunity for negotiations on the basis of the constructive Middle East resolutions of the Security Council and the General Assembly.
I turn now to the disturbing phenomenon of an international economic system which increasingly militates against the economic progress of developing countries.
The harsh realities of the world economic situation are vividly illustrated in Africa, the continent with the largest number of countries that are both least developed and prone to natural and other disasters. The best efforts of African States to bring about their own and Africa's recovery from economic crisis are thwarted on every side by catastrophic debt, the collapse of commodity prices, 
protectionism, grossly inadequate terms of trade and the stagnation of concessional funds of development assistance.
Africa's colossal and steadily growing debt is of course its most crippling problem. Government regrets the decision of the major creditor countries to deal with the African debt on a piecemeal rather than on a comprehensive basis. This has been a heavy blow to hopes for the effective implementation of Africa's Programme for Economic Recovery, and we hope that this decision will be reconsidered.
In its international economic system, the African countries expect an increase in the assistance they receive from major international institutions, such as the World Bank and the International Monetary Fund in order to achieve recovery. Unfortunately, most structural adjustment programmes ignore the human dimensions of underdevelopment and thus fail to break the cycles of unemployment, malnutrition, ignorance and disease. International financial institutions must prescribe for ailing States in such a way that the patient is not overcome by the medicine.
With regard to both bilateral and multilateral development assistance, it must be said that there has been a disappointing failure on the part of donor countries to make good the commitments undertaken two years ago at the height of Africa's economic crisis. Somalia gratefully acknowledges the development assistance received, in particular from Nordic countries. However, we appeal urgently to other traditional donors which have not yet done so to respond to the plight of the least-developed countries in a manner commensurate with the gravity of their situation. I wish to call attention to the area of development aid of particular concern to Somalia, that of assistance to refugees. In my country, my Government has for nearly a decade continued with its efforts to secure emergency assistance for Somalia's massive refugee population and it has also promoted permanent solutions in the context of national development plans. Unfortunately, international assistance for these efforts falls far ah or t of the need. Therefore we remind the donor communities of the pledges made at the Second International Conference on Assistance to Refugees in Africa. We hope they will support the related programmes of action which have been strongly endorsed by subsequent sessions of the General Assembly.
My Government regrets that discussion of the larger issues on the agenda of a North-South dialogue has been suspended, and that the immediate problems of developing countries - particularly the least developed - are not being adequately addressed. It is widely acknowledged that world peace and security are ill served in a world characterized by marked divisions between rich and poor countries. There needs to be a wider understanding of the fact that development problems are an integral part of an interdependent world economy and a renewed commitment to the goal of narrowing the gap between developed and developing countries.
The most important issue on the agenda of the General Assembly is without doubt that of disarmament with its serious and wide-ranging implications for world peace and security.
My Government strongly hopes that the lessening of international tension already marked by the adoption of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - INF Treaty - will have a significant and continuing effect on disarmament in all its aspects. We were disappointed, however, by the failure of the third special session on disarmament to reach agreement on vital aims and priorities. In our view the most urgent disarmament priorities roust be the conclusion o£ & comprehensive test-ban treaty and a freeze in the production of nuclear weapons. Conventional disarmament is undoubtedly a grave responsibility for all Member States, but it is the nuclear-arms race which overshadows and threatens all our endeavours and the very existence of mankind.
In this same context we strongly oppose the development of space weapons when our immediate environment is dangerously threatened by existing systems of mass destruction.
Somalia welcomes the progress made towards the conclusion of a convention outlawing chemical weapons. We hope that the United Nations will play a role in the verification of disarmament agreements. This is a proposal with obvious practical benefits and one which would enhance the principle of collective security.
Somalia was also disappointed that the militarily significant States have new largely disavowed the linkages affirmed by the International Conference on the Relationship between Disarmament and Development. There should be no need to emphasize once again the human tragedy implied in the expenditure of astronomical sums for armaments while a majority of the world's population goes hungry.
Not very long ago the authority and effectiveness of the United Nations were considered to be at a low ebb, but nothing succeeds like success. Today a new and welcome prominence has been given to the world Organization because of the central or valuable supporting role it has played in promoting negotiations for the resolution of regional conflicts.
I think it needs to be emphasized at the present time that the peace-keeping and peace-making abilities of the United Nations have always been available for application to conflict situations. If the function of the world body as a centre for harmonizing the actions of nations has not always been utilized, this is not the fault of the Organization. The United Nations can function effectively only if its Member states give it the moral and material support it deserves.
Today there should be no difficulty or hesitation in giving unreserved support to the world Organization, since the extensive administrative reforms demanded by Member States have been faithfully carried out. It is certainly an anomalous situation that the United Nations should be faced with a financial crisis which threatens its very existence, while it is at the same time closely involved in the resolution of problems of the greatest international concern - in Afghanistan, the Gulf War and southern Africa, to name but a few. Somalia hopes that all Member States will faithfully carry out their financial obligations and ensure the continued strength and effectiveness of the t rid body.
I take this opportunity to express ray Government's deep appreciation of the dedication and skilled diplomacy of the Secretary-General, Mr. Perez de Cuellar. The cause of peace is well served by the personal qualities he brings to his high office. We wish him good health and continued success.
The world community faces formidable global challenges posed by economic and political interdependence, the escalation of nuclear and conventional weapons and serious threats to our planet's environment. It should be apparent to all that these challenges cannot be met without sustained and sincere efforts for international co-operation¡, and that the United Nations is the indispensable centre for such co-operation. In conclusion, my Government reaffirms its full confidence in the principles and purposes of the world body and pledges continued support for its endeavours in all fields - economic, social and others - in a way that will ensure the prosperity of the world and serve the cause of peace. 
 
